internal_revenue_service department of the treasury index numbers number release date legend washington d c contact person telephone number in reference to cc dom fi p plr-113376-99 date date a a b c d e f g h i j k l m n o p q r s t u v w x y b z aa bb cc dd ee ff gg hh ii state date date c d e f g h i j k l m n o p q r s dear this is in response to your requests for rulings dated date and to your subsequent correspondence related to those requests regarding the treatment of sub- accounts of certain separate_accounts of insurance_companies that invest in the fund sec_1 as described below facts a description of interested partie sec_1 the funds each fund is organized as a separate series of either the a funds or the b series both organized as state business trusts collectively the trusts the a funds were created on date the b variable products series was created on date the advisers and subadvisers for the funds include c d e f g and h all of which are wholly owned subsidiaries of i collectively the advisers the trusts are registered as open-end management investment companies pursuant to the investment_company act of as amended the act and by virtue of each trust’s registration each fund is registered as an open-end management company under the act each fund has also registered its shares pursuant to the securities act of as amended the act each fund has elected to be operated in such a manner as to qualify as a regulated_investment_company ric under sec_851 of the internal_revenue_code_of_1986 as amended the code and each intends to continue to qualify as such shares of each fund are sold only to insurance_company separate_accounts separate_accounts to serve as the investment vehicle for both variable_annuity and variable life_insurance contracts the funds represent that except as otherwise permitted by regulations sec_1_817-5 all the beneficial interests in each of the funds are held by one or more segregated_asset accounts of one or more insurance_companies and public access to each of the funds is available exclusively through the purchase of a variable_contract within the meaning of sec_817 and e they further represent that the insurance_companies that invest in the funds are life_insurance_companies within the meaning of sec_816 they also represent that each separate_account is a separate_account registered with the securities_and_exchange_commission the sec as a unit_investment_trust under the act the assets of the separate_accounts are attributable to certain contracts the contracts offered by the insurance_companies and are allocated among a designated number of sub-accounts of the separate_accounts the sub-accounts correspond to the number of investment options available under the contracts the amount of net_premiums which contract holders forward to the insurance_companies allocated to each investment option and thus to each sub-account is selected by the owners when the the funds are a through ii not including b contracts are issued and may be changed from time to time each sub-account invests in the shares of a fund that corresponds with the investment objective of the sub-account finally the funds represent that the investments of each sub-account are adequately diversified within the meaning of sec_817 and sec_1_817-5 the j’s each j is registered as an open-end management company under the act each j has registered its shares for sale pursuant to the act with the exception of the s series of the a funds such shares are available for direct investment by members of the general_public the s series of the a funds is offered only to one or more segregated_asset accounts of one or more insurance_companies or such other holders that are permitted under regulations sec_1 f the j’s seek current income liquidity and capital preservation by investing exclusively in short-term money market instruments such as u s government securities bank obligations commercial paper municipal obligations or repurchase agreements secured_by government securities such short-term debt securities are valued at their amortized cost pursuant to the requirements of rule 2a-7 under the act b the proposed transaction rather than have each fund invest cash exclusively through the direct purchase of short-term investments the funds propose that each be permitted to invest some or all of its available cash in shares of one or more of the j’s the advisers propose to use the j’s as an additional cash management device to provide liquid investments on a short-term basis to the funds depending on its needs and investment limitations a fund could invest up to of its assets in the j’s in other cash management vehicles or directly in short-term securities the advisers of each of the funds will make an independent analysis of the cash reserves the respective fund needs and will then determine into which if any of the j’s that adviser will invest the relevant fund’s idle cash if the adviser decides that a fund will make an investment into a j the contract owners will have no ability to control the amount of such investment or into which of the j’s the relevant fund will make that investment the advisers state that by allowing funds to invest in shares of the j’s the funds may reduce their aggregate exposure to counterparties in purchase agreements and diversify the risk associated with direct purchases of short-term obligations while providing high current rates of return ready liquidity and indirectly increased diversity the j’s include the k all series of the l the m the n series the o series the p series the q series of r all series of the n and the s series of a funds and any other money market fund for which the advisers may later act as investment_advisor of holdings limiting the amount of uninvested cash held at custodian banks also will limit a fund’s credit exposure to such banks a submission has been made to the securities_and_exchange_commission which requests relevant exemptions from the requirements of the act to permit the funds to purchase and redeem shares of the j’s and to permit the j’s to sell their shares to and redeem their shares from each of the investing funds provided each investing fund will invest its uninvested cash in and hold shares of the j’s only to the extent that the investing fund’s aggregate investment of uninvested cash in all of the j’s does not exceed of its total assets rulings requested the diversification requirements of sec_817 and sec_1_817-5 will be applied to a sub-account that invests in a fund that invests in one or more j’s by treating as an asset of the sub-account a pro-rata share of each asset of the fund in accordance with the look-through_rule set forth in sec_1_817-5 for purposes of sec_1_817-5 there is look-through to the assets of the s series of the a funds with the exception of the shares of the s series of the a funds for purposes of that provision in the regulations shares of the j’s are treated as assets of the sub-account that invests in the j’s and there is no look- through to the assets of the relevant j assuming that a contract owner does not otherwise have investment control_over the sub-account's assets and does not possess sufficient other incidents_of_ownership within the meaning of revrul_81_225 with respect to such assets to be considered the owner of such assets for federal_income_tax purposes the contract owner will not be treated as the owner of such assets under revrul_81_225 because the fund in which the sub-account invests in turn invests in shares of one or more j’s law and analysis for purposes of part i of subchapter_l of chapter of the code the term variable_contract is defined in sec_817 in order for an annuity_contract to be a variable_contract a it must provide for the allocation of all or a part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the issuing insurance_company b it must provide for the payment of annuities and c the amounts paid in or the amounts paid out must reflect the investment return and the market return of the segregated_asset_account see sec_817 - sec_817 provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_817 provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company regulations sec_1_817-5 contains the diversification requirements for variable_contracts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 and sec_1_817-5 if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments regulations sec_1_817-5 provides a look-through_rule for the application of the diversification requirements of sec_1_817-5 regulations sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro-rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account regulations sec_1_817-5 provides that sec_1_817-5 shall apply to an investment_company if a all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 and sec_1_817-5 regulations sec_1_817-5 provides that for purposes of sec_817 and sec_1_817-5 a segregated_asset_account shall consist of all assets the investment return and market_value of each of which must be allocated in an identical manner to any variable_contract invested in any of such assets requested rulings and the owners of the contracts are permitted to allocate premiums among the sub- accounts of the separate_accounts thus each sub-account of the separate_accounts is a segregated_asset_account within the meaning of sec_817 and the regulations thereunder see sec_1_817-5 example hence the diversification requirements must be met by each sub-account of the separate_accounts that is subject_to sec_817 in order for the contracts to be treated as annuity_contracts the funds represent that all the shares of each fund are held exclusively by segregated_asset accounts of one or more insurance_companies except as otherwise permitted under sec_1_817-5 additionally the funds represent that public access to each fund currently is available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1 f the funds represent further that the previous two representations will continue to be true after the funds begin to invest in the j’s the two conditions for applying the look-through_rule of sec_1_817-5 to a sub- account that invests in the s series of the a funds will be satisfied in this case that is all the beneficial interests in that series other than those described in sec_1_817-5 will be held by one or more segregated_asset accounts of one or more insurance_companies and public access to such series will be available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 and sec_1_817-5 thus for purposes of sec_1_817-5 a pro-rata portion of each asset of the s series of the a funds will be treated as an asset of the sub-account the shares of the j’s with the exception of the s series of the a funds are and will continue after the proposed investment by the funds to be sold directly to members of the public therefore all the beneficial interests in the j’s with the exception of the s series of the a funds will not be held solely by one or more segregated_asset accounts of one or more insurance_companies or such other holders that are permitted under sec_1 f for purposes of sec_1_817-5 the shares of the j’s with the exception of the s series of the a funds will be treated as assets of a fund that invests in that j and therefore as assets of the sub-account that invests in the fund therefore there 3the diversification requirements under sec_817 apply to variable_contracts other than pension_plan_contracts sec_818 defines the term pension_plan_contract for this purpose to include a tax-sheltered annuity_contract under sec_403 and an individual_retirement_annuity contract under sec_408 see sec_818 and hence the diversification requirements apply to contracts purchased with after-tax monies and do not apply to contracts which are tax-sheltered annuities or individual retirement annuities is no look-through to the assets of the j’s with the exception of the s series of the a funds requested ruling the issue presented by the third requested ruling is whether the funds’ investing in one or more j’s will cause the contract owners rather than the respective life_insurance_company to be treated under the principles of revrul_81_225 as the owner of the sub-accounts' assets since the service has issued a number of revenue rulings addressing when the investor in a variable_annuity contract has sufficient control_over the underlying investments to be treated as the owner of those investments revrul_77_85 1977_1_cb_12 concludes that if a purchaser of an investment annuity_contract selects and controls the investment_assets in the separate_account of the issuing life_insurance_company then the purchaser is treated as the owner of those assets for federal_income_tax purposes similarly revrul_80_274 1980_2_cb_27 holds that where an s l depositor transfers a certificate of deposit c d to a life insurer in exchange for an annuity_contract and the life insurer is expected to continue to hold the c d for the benefit of the depositor the depositor not the insurance_company is considered the owner of the c d for tax purposes revrul_81_225 c b describes four situations in which investments in mutual funds pursuant to annuity_contracts are considered to be owned by the policyholder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account underlying the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account underlying the annuity_contracts consists of five sub-accounts on which the performance of the annuity_contract would depend the policyholder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the mutual_fund are available only through the purchase of an annuity_contract revrul_81_225 was clarified by revrul_82_55 1982_1_cb_12 and modified by revproc_99_44 i r b _ date the ruling concludes that the policyholders in situations have sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes the ruling reaches the opposite conclusion in situation stating that the sole function of the mutual_fund in situation is to provide an investment vehicle to allow the insurance_company to meet its obligations under its annuity_contracts and that the insurance_company possesses sufficient incidents_of_ownership to be considered the owner of the underlying assets of the mutual_fund revrul_81_225 concludes that in situation the insurance_company not the policyholder is treated as the owner of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts have the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that are not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments policyholders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the policyholders’ ability to choose among general investment strategies for example between stocks bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the policyholders to be treated as the owners of the mutual_fund shares in 749_f2d_513 8th cir cert_denied 473_us_905 the court_of_appeals for the eighth circuit upheld the investor_control theory of revrul_81_225 the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general assets of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one or all of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time and had the right to make withdrawals to surrender the contract and to apply the accumulated value under the contract to provide annuity payments the court held that the taxpayers and not the issuing insurance_company owned the mutual funds for federal_income_tax purposes for purposes of requested ruling the funds ask the service to assume the contract owners do not otherwise have investment control and do not posses sufficient other incidents_of_ownership over the relevant assets to be considered the owner of those assets for federal_income_tax purposes under the principles of revrul_81_225 the issue presented by requested ruling is whether allowing the funds to invest in the j other than the s series of the a funds will cause the contract owners rather than the issuing insurance_company to be treated as the owner of the sub-accounts’ assets after the funds' proposed investment in the j’s just as in situation of revrul_81_225 the shares of the funds will continue to be unavailable to members of the general_public they will be available exclusively through the purchase of a variable_contract with the exception of those investors listed in sec_1_817-5 in revrul_82_54 the amounts held in a segregated_asset_account under a variable_contract were invested as the policyholder directed in shares of one or more of three open-end diversified management investment companies mutual funds each mutual_fund represented a different broad general investment strategy and the mutual_fund shares were available only to insurance_company segregated_asset accounts in revrul_82_54 the mutual funds held common stocks bonds and money market instruments assets that were available for purchase directly by members of the general_public the public availability of the assets of the mutual funds in revrul_82_54 did not lead to the conclusion that the issuing insurance_company was simply a conduit between the policyholders and their mutual funds instead revrul_82_54 citing revrul_81_225 and its companion revenue rulings held that the insurance_company not the policyholder was the owner of the mutual_fund shares for tax purposes the funds’ purchase of the shares in the j’s does not give the contract owners greater investment control than was the case in revrul_82_54 it is true that the contract owners could have purchased the j shares separately from the purchase of their annuity_contracts however the same could be said of a person who purchases a variable_annuity contract and allocates his premiums to a non-publicly available fund that in the discretion of its investment managers invests in a publicly available investment such as common_stock like the contract owner in revrul_82_54 that person would have no control_over the fund’s decision to invest in the publicly available investment consequently assuming that the contract owners do not otherwise have investment control_over the sub-accounts’ assets and do not possess sufficient other incidents_of_ownership within the meaning of revrul_81_225 with respect to such assets to be considered their owner for federal_income_tax purposes the contract owners in this case will not be treated as the owner of such assets under revrul_81_225 simply because the fund in which the relevant sub-account invests in turn invests in shares of one or more j’s rulings accordingly based solely on the information submitted and representations made we hold the diversification requirements of sec_817 and sec_1_817-5 will be applied to a sub-account that invests in a fund that invests in one or more j’s by treating as an asset of the sub-account a pro-rata share of each asset of the fund in accordance with the look-through_rule set forth in sec_1_817-5 for purposes of sec_1_817-5 a pro-rata portion of each asset of the s series of the a funds will be treated as an asset of a sub-account that purchases shares of that series the shares of all other j’s and not their underlying assets will be treated as assets of the sub-account that invests in the relevant j assuming that a contract owner does not otherwise have investment control_over the sub-account's assets and does not possess sufficient other incidents_of_ownership within the meaning of revrul_81_225 with respect to such assets to be considered the owner of such assets for federal_income_tax purposes the contract owner will not be treated as the owner of such assets under revrul_81_225 because the fund in which the sub-account invests in turn invests in shares of one or more j’s except as specifically set forth above no opinion is expressed as to the tax treatment of the contracts under the provisions of any other sections of the code or regulations specifically no opinion is expressed except to the extent set forth above as to the application of the investment control rules as set forth in christofferson v united_states supra revrul_82_54 revrul_81_225 revrul_80_274 and revrul_77_85 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions and products mark smith chief branch
